SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


PAUL DURHAM,                                      : No. 3 WM 2017
                                                  :
                     Petitioner                   :
                                                  :
                                                  :
              v.                                  :
                                                  :
                                                  :
JUDGE DAVID CASHMAN,                              :
                                                  :
                     Respondent                   :


                                          ORDER



PER CURIAM

       AND NOW, this 28th day of February, 2017, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus are DISMISSED.             See

Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994) (providing that hybrid representation

is not permitted).

       The Prothonotary is DIRECTED to forward the filings to counsel of record and to

strike the name of the jurist from the caption.